Citation Nr: 0202569	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  00-02 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increase in a 20 percent rating for a 
duodenal ulcer.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from March 1967 to March 1969.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 RO rating decision 
which increased the rating for service-connected PTSD from 
noncompensable to 10 percent, and denied an increase in a 20 
percent rating for service-connected duodenal ulcer.  In a 
March 2001 statement, the veteran requested a Board hearing, 
but he withdrew his request in August 2001.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  

2.  The veteran's service-connected duodenal ulcer is 
productive of no more than moderate disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

2.  The criteria for a rating in excess of 20 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from March 1967 
to March 1969, including combat duty in Vietnam as an 
infantryman.  He received various decorations including the 
Combat Infantryman Badge, the Silver Star Medal, and the 
Purple Heart Medal.  His service medical records show no 
psychiatric problems.  He was treated during service for a 
duodenal ulcer (peptic ulcer).

In March 1969, the RO granted service connection and a 20 
percent rating for a duodenal ulcer.  

Medical records over the years show periodic treatment for 
the service-connected duodenal ulcer as well as non-service-
connected gastrointestinal problems (e.g., a post-service 
gallbladder condition requiring surgical removal of the 
gallbladder).  The veteran also periodically complained of 
nervousness, and in 1988 PTSD was diagnosed at a VA 
examination.

In November 1988, the RO granted service connection and a 
noncompensable rating for PTSD.  

Subsequent medical records dated to 1997 show periodic 
treatment for gastrointestinal symptoms, some related to 
service-connected duodenal ulcer, and some related to non-
service-connected conditions such as hemorrhoids.  A February 
1997 entry notes that the veteran was seen for a follow-up of 
his peptic ulcer disease.  It was reported that he was 
currently taking Pepcid and that he denied dysphagia and 
melena.  The examiner indicated that the veteran's 
gastroesophageal reflux disease and peptic ulcer disease 
seemed to be stable on the current regimen. 

The veteran has submitted a number of medical records and 
other documents related to orthopedic injuries he sustained 
at work in 1997 and 1998.

The veteran underwent a VA physical examination in February 
1998.  The examiner reported that he had reviewed the claims 
file.  It was noted that the veteran was a distribution clerk 
for the U.S. Postal Service and that he had been employed 
there since 1980.  He reported that he suffered an injury to 
his right arm at work in 1997 and was off work for a period 
thereafter.  He reported that he was taking Zantac and 
Pepcid.  The examiner noted, as to peptic ulcer disease and a 
history of gastroesophageal reflux disease, that the veteran 
gave a history of episodes of gastrointestinal bleeding in 
the past and reported he had previously been hospitalized, 
although the veteran did not remember the dates.  The 
examiner reported that the veteran was 5'7" inches and 
weighed 185 pounds.  The diagnoses did not refer to an ulcer 
condition.  

The veteran also underwent a VA psychiatric examination in 
February 1998.  He reported that he worked at the Post Office 
and that he had been there since 1980.  He indicated that he 
worked every day, except for the time he missed the previous 
fall due to an injury.  He stated that he had never been 
married and that he had a girlfriend who helped him out some, 
but not too much.  He said that he had a house and did his 
own cooking, cleaning, and shopping.  The veteran said that 
at times he would become a little depressed.  He also 
reported that his appetite would come and go and that his 
sleeping was erratic.  The veteran related that he would have 
a dream about once a week about Vietnam.  He indicated that 
he had some treatment for depression or PTSD many years ago.  
The examiner reported that the veteran's thought processes 
were normal and that there were no delusional or 
hallucinatory elements.  Mood was within normal limits and 
sensorium was intact.  In an April 1998 addendum to the 
February 1998 VA examination report, the examiner noted that 
the veteran's claims file had been reviewed and that a Global 
Assessment of Functioning (GAF) score of 65 was supported.  

An October 1998 rating decision increased the disability 
rating for the veteran's PTSD from noncompensable to 10 
percent; an increase in the 20 percent rating for ulcer 
disease was denied.

By correspondence and a telephone call in April 2001, the RO 
informed the veteran of the provisions of the Veterans Claims 
Assistance Act of 2000.  He indicated he had no additional 
evidence to support his claims.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims.  Medical 
records have been obtained and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, and 
the related VA regulation, have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

A.  Increased Rating for PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

A 10 percent rating is warranted for PTSD where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversion normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

At the 1998 VA psychiatric examination, the veteran indicated 
he had not received PTSD treatment for a number of years.  He 
continued to work at the Post Office, a job he had done for 
many years, and the only time lost from work was related to 
job injuries.  He reported that he had a girlfriend.  He said 
he would become a little depressed at times.  The examiner 
reported that the veteran's thought processes were normal, 
there were no delusional or hallucinatory elements, mood was 
within normal limits, and his sensorium was intact.  After 
reviewing the claims file, the examiner assigned a GAF score 
of 65.  According to DSM-IV, a GAF score of 65 reflects some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and having some meaningful interpersonal relationships.  

The objective findings on the 1998 VA psychiatric 
examination, the absence of recent psychiatric treatment, and 
the absence of credible evidence that the veteran's work and 
social life are significantly impaired by his PTSD, are 
persuasive evidence that his PTSD is no more than mild at 
this time, and such is to be rated 10 percent under Code 
9411.  The degree of impairment and most of the typical 
symptoms listed for a 20 percent rating for this code are not 
shown.  The veteran's PTSD more nearly approximates the 
criteria for a 10 percent rating, than a 30 percent rating, 
and thus, the lower rating of 10 percent is warranted.  38 
C.F.R. § 4.7.  

The weight of the evidence establishes that the veteran's 
PTSD is no more than 10 percent disabling.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.CA. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


B.  Increased Rating for a Duodenal Ulcer

A 20 percent rating is warranted for duodenal ulcer which is 
moderate; with recurring episodes of severe symptoms two to 
three times a year averaging 10 days in duration or with 
continuous moderate manifestations.  A 40 percent rating 
requires duodenal ulcer which is moderately severe; less than 
severe but with impairment of health manifested by anemia and 
weight loss, or with recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

Outpatient records from 1997, and the 1998 VA medical 
examination, note the veteran's ulcer condition is under good 
good control with use of medication.  At the VA examination, 
it was reported that he was 5'7" inches tall and weighed 185 
pounds.  No weight loss from ulcer disease is shown.  There 
is no suggestion of recent anemia from ulcer dease.  Severe 
ulcer symptoms averaging 10 days or more in duration, let 
alone to the frequency required for a higher rating, are not 
shown.

Based on all the evidence, no more than a moderate duodenal 
ulcer under Code 7305 is shown, and such support no more than 
the current 20 percent rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

An increased rating for PTSD is denied.  

An increased rating for a duodenal ulcer is denied.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

